DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 05/08/2021 which has been entered. Claims 1 and 11 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-12 are still pending in this application, with Claims 1 and 11 being independent.

Response to Arguments
Applicant’s arguments with respect to Claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1).
As per Claim 1, Sakai teaches an audio output device, comprising: a processor, configured to output an audio digital signal (Figure 2 – Reference 20; Page 3, Paragraph [0044]); an audio decoder, configured to convert the audio digital signal into an audio analog signal (Figure 2 – Reference 30; Page 3, Paragraph [0044]); and an audio amplifier, configured to amplify the audio analog signal (Figure 2 – Reference 6; Page 1, Paragraph [0004]; Page 4, Paragraph [0064]).
Sakai does not teach a protection circuit, configured to detect whether the amplified audio analog signal is abnormal or not; when the amplified audio analog signal is abnormal, the 
However, Kanoh teaches a protection circuit, configured to detect whether the amplified audio analog signal is abnormal or not (Figure 3 – Reference 12; Page 4, Paragraph [0054]); when the amplified audio analog signal is abnormal, the protection circuit outputs a disable signal to turn off or mute the audio amplifier, or the protection circuit outputs a logic signal to notify the processor, so that the processor outputs the disable signal to turn off or mute the audio amplifier (Figure 3 – Reference 12; Page 4, Paragraph [0055]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai with the system as taught by Kanoh to protect a power amplifier when an abnormal signal such as a signal with continuous high power or a signal with a standing wave occurs in the circuit.
As per Claim 2, Sakai teaches a speaker; wherein the speaker receives the amplified audio analog signal, and converts the amplified audio analog signal into a sound (Figure 2 – References 6 and 8; Page 3, Paragraph [0042]).
As per Claims 3 and 12, Sakai teaches wherein the audio digital signal is transmitted through an 12S communication protocol, the 12S communication protocol comprising: a word select line, configured to transmit a left-right clock (LRCK) to indicate a left channel or a right channel; a bit clock line, configured to transmit a bit clock (BCK); and a data line, configured to transmit a data signal carried by the audio digital signal (Page 4, Paragraph [0069]). 
As per Claim 11, the combination of Sakai and Kanoh teaches a protection system and method of an audio output device as described in Claim 1. It would have been obvious to one of .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1) as applied to Claim 3 above, and further in view of MATSUDA (2008/0112103 A1).
As per Claim 4, the combination of Sakai and Kanoh teaches the audio output device as claimed in Claim 3; but does not teach wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit. However, Matsuda teaches wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit (Figure 2 – Reference 22; Page 2, Paragraph [0033]; Page 4, Paragraph [0046]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by Matsuda to provide a constant voltage output circuit where a protection circuit operates irrespective of the order in which a plurality of input power sources start up and thus stably enough to prevent an output power transistor from being driven at an excessively high operating level.
As per Claim 5, the combination of Sakai, Kanoh and Matsuda teaches wherein when the AND gate circuit detects that the left-right clock, the bit clock, or the data signal is not output, the AND gate circuit outputs a disable signal to the audio amplifier or outputs the logic signal to notify the processor.
2S audio is transmitted using three lines of an L/R clock [LRCLK], bit clock [BCLK] and serial data [data line]. The use of an AND gate is taught by Matsuda as described in Claim 4 above. Feeding the three lines described by Sakai into the AND gate described by Matsuda enables detecting if that the left-right clock, the bit clock, or the data signal is not output as all three have to be present to produce an output)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by Matsuda to provide a constant voltage output circuit where a protection circuit operates irrespective of the order in which a plurality of input power sources start up and thus stably enough to prevent an output power transistor from being driven at an excessively high operating level.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1) as applied to Claim 3 above, and further in view of Rotta et al (2004/0192247 A1).
As per Claim 4, the combination of Sakai and Kanoh teaches the audio output device as claimed in Claim 3; but does not teach wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit. However, Rotta teaches wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit (Figure 2 – Reference 18; Page 2, Paragraph [0013], [0015] and [0016]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by Rotta to ensure maximum power flux density (PFD) limits are not exceeded independent form 
As per Claim 6, the combination of Sakai, Kanoh and Rotta teaches wherein when the watch dog circuit detects that the bit clock is not output, the watch dog circuit outputs a disable signal to the audio amplifier or outputs the logic signal to notify the processor. (Note: As described in Claim 3, the 12S communication protocol transmits a bit clock signal. In paragraphs [0016], Rotta describes a status port provides a signal that is used to inhibit operation of the amplifier [i.e. disable the amplifier])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by Rotta to ensure maximum power flux density (PFD) limits are not exceeded independent form other system components; thereby ensuring that only the watch dog circuit is required to meet critical safety certification levels required by regulatory agencies.   

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1) as applied to Claim 3 above, and further in view of WATANABE et al (2019/0028077 A1).
As per Claim 4, the combination of Sakai and Kanoh teaches the audio output device as claimed in Claim 3; but does not teach wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit. However, Watanabe teaches wherein the protection circuit comprises an AND gate circuit, a watch dog circuit, or a signal filter circuit (Figure 1– Reference 16; Page 3, Paragraph [0032]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by 
As per Claim 7, the combination of Sakai, Kanoh and Watanabe teaches wherein the signal filter circuit converts the audio digital signal into a voltage signal according to a duty cycle of the audio digital signal; when the voltage signal is higher than an upper limit voltage value or lower than a lower limit voltage value, the filter circuit outputs a disable signal to the audio amplifier or outputs the logic signal to notify the processor (Watanabe: Figure 2 – References 16 and 24; Page 3, Paragraph [0043]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai and Kanoh with the system as taught by Watanabe to reduce the likelihood of playback malfunction [e.g. no sound output from a loudspeaker] due to the time lag between the decision to supply power and the time at which power is received at the amplifier.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1), and further in view of MATSUDA (2008/0112103 A1) as applied to Claim 5 above, and further in view of TANJI (2018/0358946 A1).
As per Claim 8, the combination of Sakai, Kanoh and Matsuda teaches an audio output device and a processor configured to turn off or mute the audio amplifier according to the logic signal as described in Claim 5. The combination of Sakai, Kanoh and Matsuda does not teach showing an abnormal message of the audio output device on a display through an operating 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai, Kanoh and Matsuda with the system as taught by Tanki to continue, when a malfunction is detected in a controller of an audio device, signal processing performed by a processor at that time point, and notify a user that the malfunction has occurred so that the user may take corrective action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1), further in view of Rotta et al (2004/0192247 A1) as applied to Claim 6 above, and further in view of TANJI (2018/0358946 A1).
As per Claim 9, the combination of Sakai, Kanoh and Rotta teaches a processor configured to turn off or mute the audio amplifier according to the logic signal as described in Claim 6 above. The combination of Sakai, Kanoh and Rotta does not teach showing an abnormal message of the audio output device on a display through an operating system (OS). However, Tanki teaches showing an abnormal message of the audio output device on a display through an operating system (OS) (Page 3, Paragraph [0027]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai, Kanoh and Rotta with the system as taught by Tanki to continue, when a malfunction is detected in a controller of an audio device, signal processing performed by a processor at that time point, and notify a user that the malfunction has occurred so that the user may take corrective action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (2017/0336825 A1) in view of Kanoh et al (2006/0133002 A1), further in view of WATANABE et al (2019/0028077 A1) as applied to Claim 7  above, and further in view of TANJI (2018/0358946 A1).
As per Claim 10, the combination of Sakai, Kanoh and Watanabe teaches a processor configured to turn off or mute the audio amplifier according to the logic signal as described in Claim 7. The combination of Sakai, Kanoh and Watanabe does not teach showing an abnormal message of the audio output device on a display through an operating system (OS). However, Tanki teaches showing an abnormal message of the audio output device on a display through an operating system (OS) (Page 3, Paragraph [0027]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Sakai, Kanoh and Watanabe with the system as taught by Tanki to continue, when a malfunction is detected in a controller of an audio device, signal processing performed by a processor at that time point, and notify a user that the malfunction has occurred so that the user may take corrective action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boddupally et al (2016/0182099 A1), Muller et al (2005/0111574 A1), Gaynor (2019/0288649 A1), Zhao et al (2017/0257251 A1), Korol et al (2019/0356279 A1), Curran et al (2003/0169177 A1), WATKINS (2019/0158047 A1) and Ashworth (2019/0068136 A1). Each of these describes systems and methods of amplifying audio signals.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KHARYE POPE/Examiner, Art Unit 2652                                                                                                                                                                                                        



/ANTIM G SHAH/Primary Examiner, Art Unit 2652